Citation Nr: 1236691	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  08-03 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to an initial compensable evaluation for service-connected hypertension.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel







INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from November 1977 to August 1978, and on active duty from April 2003 to May 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and Montgomery, Alabama.  Jurisdiction is currently with the RO in Montgomery, Alabama.  

In March 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran VA examinations of his claimed disabilities.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a right hip disability and a bilateral knee disability.  

Further review of VA outpatient treatment records since 2006 reveals that the Veteran reported filing a claim for disability benefits with the Social Security Administration (SSA).  No clear determination as to the availability of any records which may have been in the possession of the SSA has been made, and the possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  

Additionally, this case was remanded in March 2011 to afford the Veteran a VA examination of his claimed disabilities and to obtain a medical opinion as to whether it is at least as likely as not that these disabilities had their onset in service or were caused by the Veteran's active military service.  

The Veteran was examined in May 2011, and the VA examiner concluded that "there is inadequate documentation to relate the patient's present bilateral knee condition to his military service."  Unfortunately, this opinion is inadequate.  The United States Court of Appeals for Veterans Claims (Court) has found examinations inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Accordingly, on remand, the Veteran should be afforded a new VA examination of his bilateral knee disability.  In determining whether it is at least as likely as not that the Veteran's bilateral knee disability had onset in service or is related to the Veteran's active military service, the examiner must consider the Veteran's statements regarding the incurrence of his condition, and his statements regarding the continuity of symptomatology.

The Veteran should be scheduled for a new VA examination of his right hip condition, if, and only if, additional evidence relevant to this issue such as records from SSA is associated with the claims folder.  

Finally, the Board notes that the Veteran was granted entitlement to service connection for hypertension secondary to his service connected posttraumatic stress disorder (PTSD) in a September 2011 rating decision and assigned an initial non-compensable disability rating.  The Veteran filed a timely Notice of Disagreement (NOD).  While a copy of the Veteran's NOD has not been associated with either the Veteran's physical or virtual claims file, a letter from the RO acknowledging receipt of the NOD, and the Veteran's selection of the Decision Review Officer (DRO) appeal process is associated with the Veteran's Virtual VA claims file.  However, the Board can find no evidence that the RO has ever issued a statement of the case (SOC), and there is nothing of record to indicate that the Veteran has withdrawn his appeal.  

Accordingly, the issue of entitlement to an initial compensable disability rating for service connected hypertension is remanded to allow the RO to provide the appellant with a statement of the case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  This matter will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim, and associate them with the Veteran's claims file.  If no records can be located, a formal finding of unavailability should be placed of record.  

2. The RO should issue a statement of the case (SOC) on the issue of entitlement to an initial compensable disability rating for service connected hypertension.  This matter will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal. 

3. Once this is done, the RO should schedule the Veteran for a VA examination of his bilateral knee disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral knee disability had onset in service or was caused or otherwise related to the Veteran's active military service.  The examiner must consider the Veteran's statements regarding the incurrence of his condition, and his statements regarding the continuity of symptomatology.  The examiner must also provide a rationale for his or her opinion.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

4. The Veteran should be scheduled for a new VA examination of his right hip condition, if, and only if, additional evidence relevant to this issue such as records from SSA is associated with the claims folder.  

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

